IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT


BANK FINANCIAL SERVICES GROUP,                            : No. 812 MAL 2014
STEVEN GOLDBERG, STEVEN                                   :
GOLDBERG SOLE PROPRIETORSHIP,                             :
ARNOLD WINICK AND DAVID PAYNE,                            : Petition for Allowance of Appeal from the
                                                          : Order of the Superior Court
                           Respondents                    :
                                                          :
                                                          :
                  v.                                      :
                                                          :
                                                          :
MEYER-CHATFIELD CORP.,                                    :
                                                          :
                           Petitioner                     :
                                                          :
                                                          :
--------------------------------------------------------- :
                                                          :
MEYER-CHATFIELD CORP.,                                    :
                                                          :
                           Petitioner                     :
                                                          :
                                                          :
                  v.                                      :
                                                          :
                                                          :
BANK FINANCIAL SERVICES GROUP; :
STEVEN GOLDBERG AND DAVID                                 :
PAYNE,                                                    :
                                                          :
                           Respondents                    :


                                              ORDER


PER CURIAM

       AND NOW, this 24th day of April, 2015, the Petition for Allowance of Appeal is

DENIED.